SECURITY AGREEMENT



 

THIS SECURITY AGREEMENT dated as of September 19, 2005 (this "Agreement"), is by
and between CONCORD TECHNOLOGIES, LP, a Texas limited partnership (the
"Debtor"), and REGIONS BANK (F/K/A UNION PLANTERS BANK, N.A.) ("Secured Party").



R E C I T A L S:



A. Debtor, Geospace Technologies, LP, a Texas limited partnership ("Geospace"),
OYO Instruments, LP, a Texas limited partnership ("Instruments"), Geospace
Engineering Resources International, LP, a Texas limited partnership
("Engineering"), OYOG Operations, LP, a Texas limited partnership
("Operations"), and Secured Party have entered into that certain Loan Agreement
dated as of November 22, 2004, as amended by First Amendment to Loan Agreement
dated as of September 14, 2005 (such Loan Agreement, as amended and as the same
may be further amended or modified from time to time, is referred to herein as
the "Loan Agreement").



B. Secured Party has conditioned its obligations under the Loan Agreement upon,
among other things, the execution and delivery of this Agreement by Debtor.



NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



ARTICLE I.



Security Interest



Section 1.1. Security Interest. Debtor hereby grants to Secured Party a security
interest in the following property, whether now owned or existing or hereafter
arising or acquired and wherever arising or located (such property being
hereinafter sometimes called the "Collateral"):



(a) all of its accounts, accounts receivable, contract rights and general
intangibles (but excluding patents, trademarks, trade names and other
intellectual property), whether now owned or hereafter acquired and all
investment property, financial assets, instruments, documents, chattel paper,
deposit accounts and funds on deposit with Secured Party arising therefrom and
including, without limitation, all lease receivables and all cash, notes, drafts
and acceptances arising therefrom, all returned and repossessed goods arising
from or relating to any such accounts, or other proceeds of any sale, lease or
other disposition of inventory, and all proceeds (including insurance proceeds)
and products thereof;



(b) all of its inventory, whether now owned or hereafter acquired, including,
without limitation, all raw materials, goods in process, finished goods and
other tangible personal property held for sale or lease or furnished or to be
furnished under contracts for service or used or consumed in Debtor's trade or
business and all additions, accessions, substitutions, attachments and
replacements thereto and all contracts with respect thereto and all documents of
title evidencing or representing any part thereof and all products and proceeds
(including insurance proceeds) thereof; and



(c) all of its machinery, equipment and furniture, whether now owned or
hereafter acquired, and all appurtenances, accessions and additions thereto and
substitutions and replacements therefor, wheresoever located, including all
tools, parts and accessories used in connection therewith, and all products and
proceeds thereof (including insurance proceeds).



All terms used in this Agreement that are defined in the Uniform Commercial Code
as adopted in the state of Texas shall have the meanings specified in the
Uniform Commercial Code as adopted by the State of Texas.



Section 1.2. Obligations. The Collateral shall secure the following obligations,
indebtedness, and liabilities (all such obligations, indebtedness, and
liabilities being hereinafter sometimes called the "Obligations"):



(a) the obligations and indebtedness of Debtor to Secured Party evidenced by
that certain promissory note in the original principal amount of $20,000,000.00
dated September 19, 2005, executed, jointly and severally, by Debtor, Geospace,
Instruments, Engineering and Operations and payable to the order of Secured
Party, which was executed in renewal, increase and modification of that certain
promissory note in the original principal amount of $15,000,000.00 dated
November 22, 2004, executed, jointly and severally, by Debtor, Geospace,
Instruments, Engineering and Operations and payable to the order of Secured
Party (the "Note");



(b) the Obligations as defined in the Loan Agreement;



(c) all costs and expenses, including, without limitation, all attorneys' fees
and legal expenses, incurred by Secured Party to preserve and maintain the
Collateral, collect the obligations herein described, and enforce this
Agreement; and



(d) all extensions, renewals, and modifications of any of the foregoing and all
promissory notes given in renewal, extension or modification of any of the
foregoing.



Section 1.3. Renewal and Extension of Prior Security Agreement. In connection
with the indebtedness evidenced by the Note, Debtor and Secured Party have
entered into that certain Security Agreement dated as of November 22, 2004 (the
"Prior Security Agreement"). The security interests created by this Agreement
are in renewal and extension of, and not in discharge or novation of, the
security interests created by the Prior Security Agreement.



 

ARTICLE II.



Representations and Warranties



To induce Secured Party to enter into this Agreement and the Loan Agreement,
Debtor represents and warrants to Secured Party that:



Section 2.1. Title. Except for the security interest granted herein, Debtor
owns, and with respect to Collateral acquired after the date hereof Debtor will
own, the Collateral free and clear of any lien, security interest, or other
encumbrance.



Section 2.2. Accounts. Unless Debtor has given Secured Party written notice to
the contrary, whenever the security interest granted hereunder attaches to an
account, Debtor shall be deemed to have represented and warranted to Secured
Party as to each and all of its accounts that (a) each account is genuine and is
in all respects what it purports to be, (b) each account represents the legal,
valid, and binding obligation of the account debtor evidencing indebtedness
unpaid and owed by such account debtor arising out of the performance of labor
or services by Debtor or the sale or lease of goods by Debtor, and (c) the
amount of each account represented as owing is the correct amount actually and
unconditionally owing except for normal trade discounts and other normal credits
(such as allowances for warranty claims) granted in the ordinary course of
business.



Section 2.3. Financing Statements. No financing statement, security agreement,
or other lien instrument covering all or any part of the Collateral is on file
in any public office, except as may have been filed in favor of Secured Party.



Section 2.4. Jurisdiction of Organization; Legal Name. Debtor is a Texas limited
partnership. Debtor's legal name set forth in its Certificate of Limited
Partnership filed with the Texas Secretary of State, as amended to date is:
Concord Technologies, LP. Debtor's organizational ID is 139644-10.



Section 2.5. Principal Place of Business. The principal place of business and
chief executive office of Debtor, and the office where Debtor keeps its books
and records, is located at the address of Debtor listed in the Loan Agreement.



Section 2.6. Location of Collateral. All inventory of Debtor is located at 7007
Pinemont Drive, Houston, Texas 77040 and at 7334 N. Gessner Road, Houston, Texas
77040.



Section 2.7. Business Purpose. The Collateral is used, acquired and held
exclusively for business purposes and no portion of the Collateral is consumer
goods. The Obligations were incurred solely for business purposes and not as a
consumer-goods transaction or a consumer transaction.



ARTICLE III.



Covenants



Debtor covenants and agrees with Secured Party that until the Obligations are
paid and performed in full:



Section 3.1. Maintenance. Debtor shall maintain the Collateral in good operating
condition and repair and shall not permit any waste or destruction of the
Collateral or any part thereof. Debtor shall not use or permit the Collateral to
be used in violation of any law or inconsistently with the terms of any policy
of insurance. Debtor shall not use or permit the Collateral to be used in any
manner or for any purpose that would impair the value of the Collateral or
expose the Collateral to unusual risk.



Section 3.2. Encumbrances. Except for Liens (as defined in the Loan Agreement)
described in clauses (a), (d), (e) and (f) of Section 8.2 of the Loan Agreement,
Debtor shall not create, permit, or suffer to exist, and shall defend the
Collateral against any lien, security interest, or other encumbrance on the
Collateral except the security interest of Secured Party hereunder, and shall
defend Debtor's rights in the Collateral and Secured Party's security interest
in the Collateral against the claims of all persons and entities.



Section 3.3. Disposition of Collateral. Debtor shall not sell, lease, or
otherwise dispose of the Collateral or any part thereof except as provided in
the Loan Agreement, and Collateral sold or otherwise disposed of in accordance
with the Loan Agreement shall be sold or disposed of free of Lender's security
interest granted in Section 1.1.



Section 3.4. Further Assurances. At any time and from time to time, upon the
request of Secured Party, and at the sole expense of Debtor, Debtor shall
promptly execute and deliver all such further instruments and documents and take
such further action as Secured Party reasonably may deem necessary or desirable
to preserve and perfect its security interest in the Collateral and carry out
the provisions and purposes of this Agreement, including, without limitation,
the execution (if necessary or applicable) and filing of such financing
statements as Secured Party may require. A carbon, photographic, or other
reproduction of this Agreement or of any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement and
may be filed as a financing statement.



Section 3.5. Risk of Loss; Insurance. Debtor shall be responsible for any loss
of or damage to the Collateral. Debtor shall maintain insurance on the
Collateral as provided in the Loan Agreement.



Section 3.6. Inspection Rights. Upon reasonable prior notice, during Debtor's
normal business hours, Debtor shall permit Secured Party and its representatives
to examine or inspect the Collateral wherever located and to examine, inspect,
and copy Debtor's books and records at any reasonable time and as often as
Secured Party may desire.



Section 3.7. Notification. Debtor shall promptly notify Secured Party of (a) any
lien, security interest, encumbrance, or claim made or threatened against the
Collateral other than liens, security interests, encumbrances and claims
permitted in the Loan Agreement, and (b) any material change in the Collateral,
including, without limitation, any material damage to or loss of the Collateral.



Section 3.8. Partnership Changes. Debtor shall give Secured Party at least
thirty (30) days prior written notice of any change of its name, identity, or
partnership structure in any manner that might make any financing statement
filed in connection with this Agreement misleading and shall have taken all
action deemed necessary or desirable by Secured Party to cause its security
interest in the Collateral to be perfected with the priority required by this
Agreement. Debtor shall not change its principal place of business, chief
executive office, or the place where it keeps its books and records unless it
shall have given Secured Party thirty (30) days prior written notice thereof and
shall have taken all action deemed necessary or desirable by Secured Party to
cause its security interest in the Collateral to be perfected with the priority
required by this Agreement.



Section 3.9. Books and Records; Information. Debtor shall from time to time at
the request of Secured Party deliver to Secured Party such information regarding
the Collateral and Debtor as Secured Party may request, including, without
limitation, lists and descriptions of the Collateral and evidence of the
identity and existence of the Collateral.



Section 3.10. Location of Collateral. Other than pursuant to lease and rental
agreements, Debtor shall not move any of its equipment, machinery, or inventory
from the locations described in Section 2.6 without the prior written consent of
Secured Party other than in the ordinary course of business.



 

ARTICLE IV.



Rights of Secured Party



Section 4.1. Power of Attorney. Debtor hereby irrevocably constitutes and
appoints Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of Debtor or in its own name, upon the
occurrence of an Event of Default, to take any and all action and to execute any
and all documents and instruments which Secured Party at any time and from time
to time deems necessary or desirable to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, Debtor hereby
gives Secured Party the power and right on behalf of Debtor and in its own name
to do any of the following, without notice to or the consent of Debtor:



(a) to demand, sue for, collect, or receive in the name of Debtor or in its own
name, any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, documents of title, or any
other instruments for the payment of money under the Collateral or any policy of
insurance;



(b) to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Collateral;



(c) to send requests for verification to account debtors and other obligors; and



(d) (i) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Secured Party or as Secured Party shall
direct; (ii) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (iii) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications, and notices in connection
with accounts and other documents relating to the Collateral; (iv) to exchange
any of the Collateral for other property upon any merger, consolidation,
reorganization, recapitalization, or other readjustment of the issuer thereof
and, in connection therewith, deposit any of the Collateral with any committee,
depositary, transfer agent, registrar, or other designated agency upon such
terms as Secured Party may determine; (v) to insure, and to make, settle,
compromise, or adjust claims under any insurance policy covering any of the
Collateral; and (vi) to sell, transfer, pledge, make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Secured Party's option and Debtor's expense, at any time, or from time to
time, all acts and things which Secured Party deems necessary to protect,
preserve, or realize upon the Collateral and Secured Party's security interest
therein.



This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Agreement, and shall not be liable
for any failure to do so or any delay in doing so. Secured Party shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or in its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on Secured Party solely to
protect, preserve, and realize upon its security interest in the Collateral.
Secured Party shall not be responsible for any decline in the value of the
Collateral and shall not be required to take any steps to preserve rights
against prior parties or to protect, preserve, or maintain any security interest
or lien given to secure the Collateral.



Section 4.2. Performance by Secured Party. If Debtor fails to perform or comply
with any of its agreements contained herein, Secured Party itself may, at its
sole discretion, cause or attempt to cause performance or compliance with such
agreement and the reasonable expenses of Secured Party, together with interest
thereon at the Default Rate (as defined in the Loan Agreement), shall be payable
by Debtor to Secured Party on demand and shall constitute Obligations secured by
this Agreement. Notwithstanding the foregoing, it is expressly agreed that
Secured Party shall not have any liability or responsibility for the performance
of any obligation of Debtor under this Agreement.



Section 4.3. Assignment by Secured Party. Subject to applicable provisions of
the Loan Agreement, Secured Party may from time to time assign or grant
participations in the Obligations and any portion thereof or the Collateral and
any portion thereof, and the assignee or Purchaser (as defined in the Loan
Agreement) shall be entitled to all of the rights and remedies of Secured Party
under this Agreement in relation thereto.



Section 4.4. Financing Statements. Debtor expressly authorizes Secured Party to
file financing statements showing Debtor as debtor covering all or any portion
of the Collateral in such filing locations as selected by Secured Party and
authorizes, ratifies and confirms any financing statement filed prior to the
date hereof by Secured Party in any jurisdiction showing Debtor as debtor
covering all or any portion of the Collateral. Secured Party agrees to authorize
and file, at Debtor's expense any termination statements or other similar
statements needed to release Collateral from the Secured Party's lien pursuant
to Section 3.3.



 

ARTICLE V.



Default



Section 5.1. Events of Default. The term "Event of Default" shall mean an Event
of Default as defined in the Loan Agreement.



Section 5.2. Rights and Remedies. Upon the occurrence of an Event of Default,
Secured Party shall have the following rights and remedies:



(a) Secured Party may declare the Obligations or any part thereof immediately
due and payable, without notice, demand, presentment, notice of dishonor, notice
of acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by Debtor; provided, however, that upon the occurrence of an Event of
Default under Section 10.1(d) or Section 10.1(e) of the Loan Agreement, the
Obligations shall become immediately due and payable without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Debtor.



(b) In addition to all other rights and remedies granted to Secured Party in
this Agreement and in any other instrument or agreement securing, evidencing, or
relating to the Obligations or any part thereof, Secured Party shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code as
adopted by the State of Texas. Without limiting the generality of the foregoing,
Secured Party may (i) without demand or notice to Debtor, collect, receive, or
take possession of the Collateral or any part thereof and for that purpose
Secured Party may enter upon any premises on which the Collateral is located and
remove the Collateral therefrom or render it inoperable, and/or (ii) sell,
lease, or otherwise dispose of the Collateral, or any part thereof, in one or
more parcels at public or private sale or sales, at Secured Party's offices or
elsewhere, for cash, on credit, or for future delivery. Upon the request of
Secured Party, Debtor shall assemble the Collateral and make it available to
Secured Party at any place designated by Secured Party that is reasonably
convenient to Debtor and Secured Party. Debtor agrees that Secured Party shall
not be obligated to give more than five (5) Business Days (as defined in the
Loan Agreement) written notice of the time and place of any public sale or of
the time after which any private sale may take place and that such notice shall
constitute reasonable notice of such matters. Debtor shall be liable for all
reasonable expenses of retaking, holding, preparing for sale, or the like, and
all reasonable attorneys' fees, legal expenses, and all other costs and expenses
incurred by Secured Party in connection with the collection of the Obligations
and the enforcement of Secured Party's rights under this Agreement. Subject to
mandatory provisions of applicable law, Secured Party may apply the Collateral
against the Obligations in such order and manner as Secured Party may elect in
its sole discretion. Debtor shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
the Obligations in full. Debtor waives all rights of marshalling in respect of
the Collateral.



(c) Secured Party may cause any or all of the Collateral held by it to be
transferred into the name of Secured Party or the name or names of Secured
Party's nominee or nominees.



 

ARTICLE VI.



Miscellaneous



Section 6.1. No Waiver; Cumulative Remedies. No failure on the part of Secured
Party to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law.



Section 6.2. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Debtor and Secured Party and their respective heirs,
successors, and assigns, except that Debtor may not assign any of its rights or
obligations under this Agreement without the prior written consent of Secured
Party.



Section 6.3. Amendment. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the parties hereto.



Section 6.4. Notices. All notices and other communications provided for in this
Agreement shall be given as provided in the Loan Agreement.



Section 6.5. Applicable Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Harris County, Texas, and it shall be performable for all
purposes in Harris County, Texas. The venue of, and provisions regarding service
of process in connection with any action or proceeding hereunder shall be
determined as provided in the Loan Agreement.



Section 6.6. Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.



Section 6.7. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by Secured Party shall affect the representations and warranties
or the right of Secured Party to rely upon them.



Section 6.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



Section 6.9. Waiver of Bond. In the event Secured Party seeks to take possession
of any or all of the Collateral by judicial process, Debtor hereby irrevocably
waives any bonds and any surety or security relating thereto that may be
required by applicable law as an incident to such possession, and waives any
demand for possession prior to the commencement of any such suit or action.



Section 6.10. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



Section 6.11. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS
DEFINED IN THE LOAN AGREEMENT) REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.



DEBTOR:



CONCORD TECHNOLOGIES, LP



By: OYOG, LLC,

its general partner



By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

 

SECURED PARTY:



REGIONS BANK (F/K/A UNION PLANTERS BANK, N.A.)



By:

B. Forrest Taylor

Senior Vice President